Dismissed and Memorandum Opinion filed December 21, 2021.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-19-00885-CV
                                     ____________

                        KENNARD LAW, P.C., Appellant

                                           V.

  AL DAVIDSON; AMERICAN POSTAL WORKERS UNION, ALF-CIO,
       LOCAL 185; DEA ALBERTSON; COREY JASPER; BARBARA
            VAUGHNS; AND DIANN SCURLARK, Appellees


                      On Appeal from the 61st District Court
                              Harris County, Texas
                        Trial Court Cause No. 2019-11524

                    MEMORANDUM OPINION

      The notice of appeal in this matter was filed by Leslie Taylor and Kennard
Law, P.C. Leslie Taylor was subsequently dismissed from the appeal for want of
prosecution. No brief was filed on behalf of Kennard Law, P.C. Although Alfonso
Kennard, Jr. is not a party to this appeal, he filed an appellate brief.

      In an order dated November 4, 2021, we gave Alfonso Kennard, Jr. ten days
to file an amended notice of appeal. See Tex. R. App. 25.1(g). In the same order,
we stated that if a brief was not filed on behalf of Kennard Law, P.C. within ten
days, its appeal would be dismissed for want of prosecution. See Tex. R. App.
42.3(b).

      Significantly more than ten days has passed and Alfonso Kennard, Jr. has
not filed an amended notice of appeal and Kennard Law, P.C. has not filed a brief.
Accordingly, we order Alfonso Kennard, Jr.’s brief stricken as he is not a party to
this appeal. We further dismiss the appeal for want of prosecution.



                                  PER CURIAM

Panel consists of Justices Bourliot, Zimmerer, and Spain.




                                         2